Citation Nr: 0534078	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 6, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date prior to February 6, 
2002, for the grant of service connection for hearing loss. 

3.  Entitlement to an effective date prior to February 6, 
2002, for the grant of service connection for tinnitus. 

4.  Entitlement to an effective date prior to February 6, 
2002, for the grant of service connection for hernia repair. 

5.  Entitlement to service connection for recurrent inguinal 
hernia. 

6.  Entitlement to service connection for rectal bleeding. 

7.  Entitlement to service connection for residuals of a 
concussion. 

8.  Entitlement to service connection for residuals of a 
broken nose. 

9.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound, muscle group XI, slight, right leg. 

10.  Entitlement to an increased rating for partial 
paralysis, right median nerve (now rated 10 percent). 

11.  Entitlement to an increased rating for incomplete 
paralysis, 10th cranial nerve (now rated 10 percent). 

12.  Entitlement to an increased rating for soft fragment 
wound of the abdomen (now rated 10 percent). 

13.  Entitlement to an increased rating for shell fragment 
wound, muscle group V, right shoulder/arm (now rated 10 
percent). 

14.  Entitlement to an increased rating for duodenal ulcer 
(now rated 20 percent). 

15.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) (now rated 30 percent). 

16.  Entitlement to an increased rating for the loss of use 
of the left hand (now rated 60 percent). 

17.  Whether the reduction of the combined disability rating 
from 100 percent to 90 percent, under the provisions of 38 
C.F.R. § 4.28, effective December 14, 1970, was proper.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2005, the veteran testified before the 
Board at a hearing held at the RO.  

The claims for service connection for recurrent inguinal 
hernia; for residuals of a broken nose; for an increased 
rating for partial paralysis of the right median nerve; for 
an increased rating for incomplete paralysis of the 10th 
cranial nerve; for an increased rating for soft fragment 
wound of the abdomen; for an increased rating for shell 
fragment wound of muscle group V, right shoulder/arm; for 
anincreased rating for shell fragment wound of the right leg; 
for an increased rating for duodenal ulcer; and for an 
increased rating for PTSD are addressed in the REMAND part of 
this decision, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will contact 
the veteran when additional action is required of him.  




FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained (except 
with respect to the claims in the REMAND part of this 
decision).

2.  The veteran's initial claims for service connection for 
PTSD, hearing loss, tinnitus, and repaired ventral hernia 
were filed at the RO on February 6, 2002, more than one year 
after separation from active service.  There is no informal, 
formal claim, or written intent to file a claim for service 
connection for PTSD, bilateral hearing loss, tinnitus, or 
repaired ventral hernia prior to February 6, 2002.  

3.  Rectal bleeding is a symptom of a disability, not itself 
a disability for compensation purposes.  

4.  The veteran does not have any current residuals of a 
concussion claimed to have been sustained during service.  

5.  While the veteran clearly has loss of use of his left 
hand, it is his right hand which is dominant; moreover, his 
service-connected loss of use of the left hand has been 
assigned a maximum schedular evaluation of 60 percent.  

6.  In July 1970, the RO assigned a convalescent rating of 
100 percent for the veteran's disabilities, effective May 28, 
1970.  In January 1971, the RO assigned separate ratings for 
the veteran's multiple disabilities and reduced the combined 
rating to 90 percent, effective December 14, 1970.  The 
veteran was duly informed of the reduction, but he did not 
file a timely appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 6, 
2002, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).  

2.  The criteria for an effective date prior to February 6, 
2002, for a grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  

3.  The criteria for an effective date prior to February 6, 
2002, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).  

4.  The criteria for an effective date prior to February 6, 
2002, for a grant of service connection for repaired ventral 
hernia have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  

5.  Rectal bleeding is not a disability subject to service 
connection.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

6.  Residuals of a concussion were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

7.  The criteria for an evaluation in excess of 60 percent 
for loss of use of the left hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, Diagnostic Codes 5124, 5125 (2005).  

8.  Reduction of the combined prestabilization rating for the 
veteran's service-connected disabilities, under the 
provisions of 38 C.F.R. § 4.28, from 100 percent to 90 
percent, was proper.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.25, 4.26, 4.28 (2005).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a May 2002 letter 
from the RO.  That letter informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examination in June 2002 and April 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

II.  Factual background

The veteran served on active duty from October 1966 to April 
1970.  He served as a light weapons infantryman.  He received 
the National Defense Service Medal, the Combat Infantryman 
Badge, the Vietnam Campaign Medal with device, the Vietnam 
Service Medal, and the Purple Heart Medal.  

The veteran's pre-induction examination, dated in August 
1966, was negative for any complaints, findings, or diagnoses 
of rectal bleeding or any residuals of concussion.  The 
records indicate that the veteran was injured by a booby trap 
near Duc Pho, in the Republic of Vietnam in August 1968.  A 
clinical record, dated August 24, 1968, noted that the 
veteran had multiple fragment wounds to the head, both arms, 
legs, and abdomen.  A medical cover sheet, dated in September 
1968, noted that the veteran suffered multiple fragment 
wounds, abdomen and left upper arm and shoulder, with left 
radial nerve injury, no other major nerve or artery injury, 
post laparotomy, colostomy, and vagotomy-pyloroplasty, with 
secondary infection f the abdominal wounds.  It was further 
noted that the veteran also suffered a fracture, open, 
comminuted, midshaft of humerus, left, secondary to the above 
wounds.  In May 1970, the veteran was determined to be 
permanently unfit for duty, and he as placed on the retired 
list.  

The veteran's initial claim for service connection (VA Form 
21-526) was received at the RO in June 1970; in that form, 
the veteran requested service connection for fragment wound 
of the left hand with loss of use of same, fragment wounds of 
the neck with the loss of use of the vocal cords; and 
fragment wound of the stomach.  

By a rating decision in July 1970, the RO determined that, as 
to the evaluation for the veteran's disabilities, a 
convalescent rating of 100 percent was assigned, effective 
May 28, 1970; it was noted that various wounds had not 
reached a complete stage of healing.  The disabilities were 
listed as: paralysis, incomplete, left radial nerve and 
median nerves, with paralysis, complete, left 
musculocutaneous nerve, secondary to fragment wound and 
fracture, compound, comminuted, left humerus; paralysis, 10th 
cranial nerve, manifested by vocal cord paralysis, 
incomplete; paralysis, incomplete, right median nerve; 
fragment wound, abdomen; fragment wound, right shoulder and 
arm; fragment wound, right leg; fragment wound, left leg; and 
ulcer with vagotomy and pyloroplasty.  It was also determined 
that, in view of the compound comminuted fracture of the left 
humerus, and the paralysis of three nerves, the veteran had 
loss of use of his left upper extremity.  

The veteran was afforded a VA examination in December 1970.  
It was noted that the veteran was right handed.  The veteran 
presented complaints pertaining to his left arm, left thigh, 
and right knee; he also complained of problems caused by the 
soft fragment wound to the abdomen and an ulcer.  Examination 
of the head, face, and neck was essentially negative.  A 
motor and sensory examination reported numerous scars on the 
left arm.  There was no sensation of the left thumb and first 
2 1/2 fingers.  He had absent deep tendon reflexes in the left 
arm, and the brachioradial reflex on the right upper 
extremity.  Coordination was poor because of the left arm 
injuries.  The pertinent diagnosis was nerve damage in the 
left arm, resulting in limitation of motion in the left 
fingers and wrist.  The examination report does not reflect 
any complaints or findings regarding rectal bleeding or 
symptoms of a concussion.  

In a rating action of January 1971, the RO assigned separate 
ratings for each of the veteran's fragment wounds, including 
a 60 percent rating for fragment wound, left arm, with 
fracture of left humerus and left radial, median and 
musculocutaneous nerve damage, rated loss of use of the left 
hand (minor), effective December 14, 1970.  The veteran's 
convalescent rating of 100 percent was affectively reduced 
December 13, 1970.  A combined rating of 90 percent was 
assigned, effective December 14, 1970.  By letter dated 
February 5, 1971, the veteran was informed of the above 
decision and of his procedural and appellate rights.  

Of record is a statement in support of claim (VA Form 21-
4138), date stamped February 6, 2002, wherein the veteran 
indicated that he was seeking compensation for the claimed 
disabilities.  The veteran stated that he had suffered a loss 
of hearing and ringing in his ears since service.  He also 
reported problems with rectal bleeding, residuals of a 
concussion and a broken nose, all of which he claimed 
resulted from the explosion in service in 1968.  The veteran 
noted that he had wires inside his stomach, which has caused 
him problems and discomfort ever since he underwent went the 
surgeries in service.  The veteran also noted he had been 
receiving treatment for PTSD since 1992.  The veteran 
maintained that VA improperly decreased the combined rating 
for his disabilities from 100 percent to 90 percent; he 
stated that the reduction was done without an examination or 
a hearing.  

Submitted in support of the veteran's claims were medical 
records, dated from April 1972 through March 2002, including 
VA as well as private treatment reports, which show that the 
veteran has received clinical evaluation and treatment, 
including surgical intervention, for several disabilities.  
In March 1979, the veteran was seen for complaints of 
abdominal pain.  It was noted that the veteran had had 
injuries during the war with multiple surgeries; since then, 
he had had episodes of severe pain in the mid epigastric 
area, and he had been vomiting with little control.  The 
impression was recurrence of severe spasm, intestinal tract.  
In January 1986, the veteran was diagnosed with tinnitus.  
During a clinical visit in January 1993, the veteran 
complained of rectal bleeding; the impression was marked 
colonic redundancy.  A VA outpatient treatment report, dated 
in June 1993, indicated that the veteran had had a loss of 
hearing since 1989, worse in the right ear.  Another June 
1993 VA treatment note reflects diagnoses of peptic ulcer 
disease by history, R/O PTSD, and hearing impairment.  The 
veteran was seen at a VA audiology clinic in August 1993, at 
which time it was noted that audiology records of June 1993 
showed mild to profound sensory hearing loss, right, and a 
moderate to profound high frequency sensorineural hearing 
loss in the left ear.  In November 1994, the veteran was 
diagnosed with PTSD; diagnoses of PTSD were subsequently 
reflected in November 2000, May 2001, July 2001, and November 
2001.  

In a medical statement from Southwest Rehabilitation 
Hospital, dated in February 2002, it was determined that it 
was as likely as not that the veteran's hearing loss as 
caused by the significant noise exposure and injury suffered 
while on active duty in 1968.  

The veteran was afforded a general VA examination in June 
2002, at which time it was noted that the veteran suffered a 
major injury in service in August 1968.  His left arm was 
blown out and was paralyzed in the left upper extremity.  He 
had injury to the vocal cord.  He had several shrapnel 
injuries in both legs, and thighs, as well as in the back 
area.  The upper part of his stomach was also injured and he 
vomited blood; he had major surgeries, one in Vietnam in 
which he received 44 units of blood.  His left biceps muscle 
was detached and he underwent surgery where his left 
pectoralis muscle was transplanted to the left arm.  He was 
sent to Valley Forge Hospital where, for the next two years, 
he had other surgeries since removing the upper part of his 
stomach because of injury for which he vomited blood.  Since 
then, he had had ulcers in the duodenal area and had been 
taking antacid.  Examination of the left upper extremity 
revealed absence of the left biceps muscle.  He had a small 
muscle in the left biceps area from the transplanted 
pectoralis muscle.  The left biceps was atrophied.  He also 
had atrophy of the deltoid muscle.  The veteran's wrist was 
in dorsiflex position, and there was paralysis of the fingers 
from damage to the ulnar nerve as well as the median nerve.  
The impression was multiple injury in the left arm with 
history of fractured humerus; radial nerve damage, left arm, 
with paralysis to the left hand muscles; and history of 
recurrent duodenal ulcer.  

The veteran was also afforded an Audiological evaluation, at 
which time it was noted that the veteran was seen in service 
in September 1968 with complaints of impaired hearing since 
stepping on a booby trap.  It was noted that his medical 
discharge examination, dated in March 1970, revealed 
significant standard threshold shifts of 10 dB, bilaterally, 
compared to his entrance examination.  Based on the evidence 
of record, the examiner stated that it was more likely than 
not that the veteran experienced sufficient acoustic trauma 
from the booby trap explosion to result in periodic, 
bilateral tinnitus, which became more severe and constant as 
a result of his history of occupational noise exposure in 
civilian life.  Following a mental status examination in June 
2002, the veteran was given a diagnosis of PTSD based on 
traumatic Vietnam War experiences, nightmares referencing 
same, flashbacks, impaired sleep, and social withdrawal.  

Received in July 2002 was the report of a private orthopedic 
evaluation, dated in March 2002, which reflects evaluation of 
the veteran's musculoskeletal injuries.  The examiner noted 
due to loss of the radial and median nerves, the veteran's 
left hand was essentially totally paralyzed.  He had a trace 
of thumb flexors, but no extensors, no intrinsics, no flexion 
of the thumb, index or long fingers; he did have some active 
flexion of the fourth and fifth fingers.  

By a rating action of September 2002, the RO granted service 
connection for hearing loss, evaluation as 50 percent 
disabling; service connection was granted for PTSD, evaluated 
as 30 percent disabling; service connection was granted for 
tinnitus, evaluated as 10 percent disabling; and service 
connection for repaired ventral hernia was granted, evaluated 
as 0 percent disabling.  The ratings were made effective 
April 3, 2002.  In this rating action, the RO also denied 
service connection for rectal bleeding and concussion; and, 
no error was found in the reduction of the combined rating 
from 100 percent to 90 percent following the convalescence 
period in December 1970.  

Received in November 2002 was a statement from the veteran 
with copies of certified mail receipts, showing that a claim 
was filed on February 6, 2002.  Accordingly, a rating action 
in December 2002 assigned an effective date of February 6, 
2002, for the grant of service connection for hearing loss, 
tinnitus, PTSD, and repaired ventral hernia.  

Received in March 2004 were VA progress notes, dated from 
November 2001 to January 2004, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities.  

III.  Legal analysis-Earlier effective date for the grant of 
service connection for PTSD, hearing loss, tinnitus, and 
repaired ventral hernia.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2) (i) (2005).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2005).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2005).  See Norris v. West, 12 Vet. App. 413, 
421 (1999), distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2005).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of February 6, 2002, is 
the earliest effective date assignable for service connection 
for hearing loss, tinnitus, PTSD, and repaired ventral 
hernia, as a matter of law.  The date of receipt of the 
veteran's original claim seeking service connection for these 
disorders was more than one year after his separation from 
service in May 1970.  Accordingly, the applicable regulation 
dictates that the effective date is the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i), which, in this case, is the 
date of the claim.  

While entitlement could be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for 
any type of benefit to be paid."  

As to whether a claim was received earlier than February 6, 
2002, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until February 6, 2002.  

In fact, in his notice of disagreement, received in October 
2002, the veteran concedes that he had not filed a claim for 
service connection for the disabilities in question prior to 
February 6, 2002.  Nonetheless, the veteran believes that the 
grant of service connection should be effective the date 
following his separation from service because all of his 
disabilities were caused by the booby trap explosion.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Although the veteran's 
hearing loss, tinnitus, PTSD, and repaired ventral hernia all 
resulted from the booby trap explosion in August 1968, there 
is no evidence on file which reflects that the veteran filed 
a claim for compensation for any of these disabilities prior 
to the claim received by VA on February 6, 2002.  As noted 
above, the veteran has specifically stated that he had not 
filed a prior claim with VA for the claimed disabilities.  
There is certainly no evidence of a written communication 
seeking service connection for hearing loss, tinnitus, PTSD, 
and repaired ventral hernia on file prior to the date of 
receipt of the formal claim received on February 6, 2002.  38 
C.F.R. § 3.1(p).  Accordingly, the veteran has been awarded 
the earliest effective date provided by law.  As the 
applicable law and regulatory provisions are clear on the 
issues at hand, the Board concludes that the veteran's claim 
for an effective date prior to February 6, 2002, for the 
grant of service connection for hearing loss, tinnitus, PTSD, 
and repaired ventral hernia must be denied.  See 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  

IV.  Legal analysis -- service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This does 
not mean that any manifestation in service will permit 
service connection. To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Rectal bleeding.

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for rectal bleeding.  In this 
regard, the Board notes that the service medical records are 
void of any complaints, findings or diagnosis concerning 
rectal bleeding.  Post service treatment records reflect one 
complaint of rectal bleeding in January 1993; at that time, 
the veteran was diagnosed with marked colonic redundancy.  
However, additional evidence of record does not show any 
current complaints of or treatment for rectal bleeding.  

Although rectal bleeding may constitute a symptom of a 
disease or injury subject to service connection, a symptom 
not associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The rating criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2005), do not 
recognize rectal bleeding as a compensable disability in its 
own right.  A symptom may be associated with a compensable 
disability only if medical evidence shows it to be considered 
with and attributable to a specifically diagnosed disability.  
In this case, there is no competent medical evidence of 
record showing that the veteran suffers from rectal bleeding 
consistent with or attributable to a current diagnosed 
disability.  Therefore, the Board finds that the veteran's 
claimed disability of rectal bleeding is not a disability for 
which service connection may be granted.  

B.  Residuals of a concussion.

Although the service medical records noted small fragment 
wounds to the head/face, the records contain no reference to 
a concussion or of any complaints, treatment, or diagnosis of 
any residuals of a concussion.  Also of significance, there 
is no current evidence of any residuals of a concussion, as 
shown by the pertinent medical evidence on file, consisting 
of VA as well as private treatment reports dated from April 
1972 through March 2004.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board acknowledges that the veteran is 
competent to relate that he sustained trauma to his head as a 
result of the explosion from the booby trap in Vietnam in 
1968.  However, whether any such injuries resulted in 
permanent, chronic disability is a medical issue, and the 
present record, showing a negative separation examination and 
no medical indications of post-service treatment for a 
concussion or any residuals of a concussion, belies a causal 
connection between any injuries caused by the shrapnel wounds 
to the face/head and any current disability.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for 
residuals of a concussion.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002)); 38 
C.F.R. § 3.102 (2005).  Accordingly, the appeal must fail, 
and the claim for service connection for residuals of a 
concussion is denied.  


V.  Legal analysis-Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities,  which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected loss of use of the left hand 
has been evaluated as 60 percent disabling.  Diagnostic Code 
5125 of the Rating Schedule provides that loss of use of the 
minor extremity warrants a 60 percent evaluation.  The 
initial VA examination in December 1970 specifically noted 
that the veteran was right handed.  Therefore, his left hand 
is his minor extremity.  As such, he has been assigned the 
maximum schedular evaluation for loss of use of the hand 
under Diagnostic Code 5125.  While the veteran contends that 
a higher evaluation is warranted, the Board finds no basis 
for the assignment of more than the currently assigned 60 
percent evaluation under any provision of VA's rating 
schedule.  While other diagnostic codes are potentially 
applicable in evaluating the veteran's disabilities, none of 
these diagnostic codes provide a basis for assignment of a 
higher evaluation.  

As to other diagnostic codes, the Board notes that a 100 
percentevaluation is warranted in cases of loss of use of 
both hand (Diagnostic Code 5109) or loss of use of one hand 
and one foot (Diagnostic Code 5111).  However, there is no 
indication of loss of use, left along service-connected loss 
of sue, of either the right hand or one foot.  As such, these 
code sections do not provide a basis for an increased 
evaluation.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

VI.  Whether reduction of the 100 percent combined rating in 
December 1970 was proper.

As noted, a rating decision of July 1970 granted service 
connection for residuals of multiple fragment wounds of both 
the upper and lower extremities and the abdomen, all 
resulting from an explosion in Vietnam in August 1968.  The 
disabilities were listed as: paralysis, incomplete, left 
radial nerve and median nerves, with paralysis, complete, 
left musculocutaneous nerve, secondary to fragment wound and 
fracture, compound, comminuted, left humerus; paralysis, 10th 
cranial nerve, manifested by vocal cord paralysis, 
incomplete; paralysis, incompleted, right median nerve; 
fragment wound, abdomen; fragment wound, right shoulder and 
arm; fragment wound, right leg; fragment wound, left leg; and 
ulcer with vagotomy and pyloroplasty.  It was also determined 
that, in view of the compound comminuted fracture of the left 
humerus, and the paralysis of three nerves, the veteran had 
loss of use of his left upper extremity.  Those disabilities 
were assigned a prestabilization rating of 100 percent from 
May 28, 1970, and a future examination was scheduled in 
December 1970.  See 38 C.F.R. Part 4, § 4.28 (1998).  

Following the VA examination in December 1970, a rating 
action of January 1971 reduced the 100 percent 
prestabilization rating for the veteran's multiple service-
connected disabilities, effective December 14, 1970, and 
assigned separate schedular evaluations for each of those 
disabilities as follows: fragment wound, left arm with 
fracture of left humerus and left radial, median and 
musculocutaneous nerve damage, rated as loss of use of the 
left hand (minor), evaluated as 60 percent disabling; 
duodenal ulcer disease with vagotomy and pyloroplasty, 
evaluated as 20 percent disabling; fragment wound, right 
shoulder and arm, rated as moderate injury, muscle group V, 
evaluated as 10 percent disabling; paralysis, partial, right 
median nerve, evaluated as 10 percent disabling; fragment 
wound, left thigh, moderate injury, muscle group XIV, 
evaluated as 10 percent disabling; fragment wound, right 
thigh and knee, moderate injury muscle group XIV, evaluated 
as 10 percent disabling; paralysis, incomplete, 10th cranial 
nerve, evaluated as 10 percent disabling; fragment wound of 
the abdomen, evaluated as 10 percent disabling; and fragment 
wound of the right and left leg, slight, each evaluated as 0 
percent disabling.  This action resulted in a combined 
evaluation of 90 percent, effective December 14, 1970.  

By letter dated February 5, 1971, the veteran was informed of 
the decision and of his procedural and appellate rights.  The 
veteran did not appeal that determination within one year of 
the notice thereof.  

Under applicable criteria, the following ratings may be 
assigned, in lieu of ratings prescribed elsewhere, under the 
conditions stated for disability from any disease or injury. 
With an unstabilized condition with severe disability: 
substantially gainful employment is not feasible or advisable 
a 100 percent rating may be assigned.  When there is unhealed 
or incompletely healed wounds or injuries: material 
impairment of employability likely, a 50 percent rating may 
be assigned.  The prestabilization rating is not to be 
assigned in any case in which a total rating is immediately 
assignable under the regular provisions of the schedule or on 
the basis of individual unemployability.  The 
prestabilization 50-percent rating is not to be used in any 
case in which a rating of 50 percent or more is immediately 
assignable under the regular provisions.  38 C.F.R. § 4.28.  

The veteran was initially rated pursuant to 38 C.F.R. § 4.28 
following his discharge from service.  Prestabilization 
ratings are for assignment in the immediate postdischarge 
period.  By statute, this rating continues for a twelve month 
period following discharge from service.  Review of the 
prestabilization rating is to be accomplished not earlier 
than six months nor more than twelve months following 
discharge.  The regulation further requires that in those 
prestabilization ratings in which following examination 
reduction in evaluation is found to be warranted, the 
provisions of 38 C.F.R. § 3.105(e) are to be applied with 
notice to the veteran of the proposed reduction in evaluation 
with detailed reasons therefor will be given to the 
beneficiary along with an opportunity to respond to the 
proposed rating action.  38 C.F.R. § 4.28.

Historically, in a July 1970 rating decision, the veteran was 
granted service connection for residuals of multiple fragment 
wounds of both the upper and lower extremities and the 
abdomen, all resulting from an explosion in Vietnam in August 
1968.  A 100 percent disability evaluation was assigned, 
effective May 1970, on the basis of 38 C.F.R. § 4.28, for 
unstabilized conditions with severe disability.  See 38 
C.F.R. § 4.28 (a 100 percent disability rating is assigned 
for an unstabilized condition with severe disability where 
substantially gainful employment is not yet feasible or 
advisable).  The rating decision noted that, pursuant to 38 
C.F.R. § 4.28, a VA examination would be scheduled for 
December 1970, in order to determine the residual permanent 
level of impairment associated with his service-connected 
disorders.  

Following a December 1970 VA examination, the RO in January 
1971, reduced the 100 percent prestabilization rating for the 
veteran's multiple service-connected disabilities, effective 
December 14, 1970, and assigned separate schedular 
evaluations for each of those disabilities as follows: 
fragment wound, left arm with fracture of left humerus and 
left radial, median and musculocutaneous nerve damage, rated 
as loss of use of the left hand (minor), evaluated as 60 
percent disabling; duodenal ulcer disease with vagotomy and 
pyloroplasty, evaluated as 20 percent disabling; fragment 
wound, right shoulder and arm, rated as moderate injury, 
muscle group V, evaluated as 10 percent disabling; paralysis, 
partial, right median nerve, evaluated as 10 percent 
disabling; fragment wound, left thigh, moderate injury, 
muscle group XIV, evaluated as 10 percent disabling; fragment 
wound, right thigh and knee, moderate injury muscle group 
XIV, evaluated as 10 percent disabling; paralysis, 
incomplete, 10th cranial nerve, evaluated as 10 percent 
disabling; fragment wound of the abdomen, evaluated as 10 
percent disabling; and fragment wound of the right and left 
leg, slight, each evaluated as 0 percent disabling.  This 
action resulted in a combined evaluation of 90 percent, 
effective December 14, 1970.

Although the veteran argues entitlement to a continued 100 
percent disability evaluation, the Board points out that such 
a disability evaluation was assigned under the provisions of 
38 C.F.R. § 4.28, which allowed for a 50 or 100 percent 
disability evaluation for an unstable, severe disability, for 
a time period of up to one year.  The Board further points 
out that the 100 percent disability evaluation ceased by 
operation of the rating schedule.  Following the VA 
examination, it was determined that the veteran's 
disabilities were stable, and, as discussed previously, 
appropriate disability evaluations, which adequately 
contemplates his severe muscle disabilities, were assigned.  
Also, the veteran was provided the requisite notice of the 
assignment of his initial disability ratings due to the 
stabilization of his disabilities.  See 38 C.F.R. § 4.28, 
Note (1).  See also 38 C.F.R. § 3.105(e).  

We further find that the rating action of January 1971 
terminating the veteran's prestabilization rating and the 
giving of proper notice to the veteran under the provisions 
of 38 C.F.R. § 3.105(e) and § 4.28 was proper and in full 
accord with governing regulations.  


ORDER

An effective date prior to February 6, 2002, for the award of 
service connection for PTSD is denied.  

An effective date prior to February 6, 2002, for the award of 
service connection for hearing loss is denied.  

An effective date prior to February 6, 2002, for the award of 
service connection for tinnitus is denied.  

An effective date prior to February 6, 2002, for the award of 
service connection for repaired ventral hernia is denied.  

Service connection for rectal bleeding is denied.  

Service connection for residuals of a concussion is denied.  

An increased for loss of use of the left hand is denied.  

Reduction of the 100 percent combined rating effective 
December 14, 1970 was proper.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

I.  Service connection.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  38 C.F.R. 
§ 3.159(c) (4).  The Board has reviewed the evidence of 
record and finds additional development is needed.  

A.  Service connection for recurrent inguinal hernia.

Essentially, the veteran contends that while he had an 
inguinal hernia prior to service, it was aggravated in 
service.  A preexisting disease or injury will be considered 
to have been aggravated by active service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2004).  

Service medical records show the veteran underwent an 
enlistment physical examination in August 1966.  At that 
time, he indicated that he was in good health; and he denied 
any history or current rupture/hernia.  Physical examination 
revealed no pertinent defects.  Subsequently, on a number of 
occasions in service the veteran provided a history of an 
inguinal hernia prior to service.  The Board notes a 
presumption of soundness arises when a veteran has been 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only those conditions recorded in examination reports are to 
be considered "noted."  The veteran's given history at the 
induction examination alone, will not constitute a notation 
of a condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304.  Development should include requesting the veteran 
identify information or evidence that shows the veteran had 
an inguinal hernia when he enlisted in 1966, and associating 
such with the file.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim also includes 
obtaining adequate VA examinations.  Littke v. Derwinski 1 
Vet. App. 90 (1990).  If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2005).  In this matter, post 
service medical records, including VA as well as private 
medical records, currently show ongoing treatment for a 
recurrent left inguinal hernia, status post repair.  Although 
VA provided the veteran with VA examinations, none of the 
examinations address the nature, status, or etiology of any 
left inguinal hernia.  An examination is needed to address 
etiology and underlying issues, including existence of a 
preexisting disability, and or aggravation or natural 
progression of any preexisting disability, if any.  

B.  Service connection for a broken nose.

The service medical records indicate that the veteran 
sustained shrapnel wounds to the head or face in August 1968.  
And, post service medical records reflect a diagnosis of 
deviated nasal septum; hypetrophic turbinates, and chronic 
recurrent maxillary sinusitis with nasal airway obstruction 
in December 1991.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  In this 
regard, the Board finds that an examination is necessary to 
address the underlying issue of whether it at least as likely 
as not that the veteran's currently diagnosed deviated nasal 
septum is related to the shrapnel wounds to the head/face in 
service.  Hence, an examination of the veteran is warranted.  

C.  Increased rating for partial paralysis, right median 
nerve.

As to the claim for an increased rating for partial paralysis 
of the right median nerve, while the record on appeal shows 
that the veteran was afforded a VA examination in June 2002, 
that examiner failed to provide medical opinion evidence 
sufficient for the Board to rate the current severity of his 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2005).  Specifically, the examiner failed to provide an 
opinion as to whether the veteran's symptomatology, based on 
the degree of nerve paralysis, equates to "mild incomplete," 
"moderate incomplete," "severe incomplete," or "severe" 
paralysis of the median nerve.  Id.  Therefore, on remand, 
the veteran should be provided a VA neurological examination.  

D.  Increased rating for incomplete paralysis of the 10th 
cranial nerve.

Under Diagnostic Code 8210, paralysis of the 10th 
(pneumogastric, vagus) cranial nerve is rated 50 percent when 
complete, 30 percent for severe incomplete paralysis, and 10 
percent for moderate incomplete paralysis, dependent upon the 
extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach, and heart.  38 C.F.R. Part 4, 
Diagnostic Code 8210 (2005).  

The issue of entitlement to an increased evaluation in excess 
of 10 percent for service-connected neuritis of the 10th 
cranial nerve requires additional development.  Specifically, 
there has not been an examination addressing this issue.  We 
therefore remand the issue to the RO so that the veteran may 
be scheduled for the appropriate medical examination in which 
his neurological disability may be evaluated.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.)  

E.  Increased rating soft fragment wound of the abdomen.

The veteran's service-connected disability is rated as 
moderately severe pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5319 (2005).  38 C.F.R. § 4.56 sets forth the criteria 
in evaluating muscle disabilities. Moderately severe muscle 
damage involves a through and through or deep penetrating 
wound or high velocity missile of a small size or a large 
missile of low velocity, with debridement or with prolonged 
infection or with sloughing of soft parts and intermuscular 
cicatrisation.  Objective findings involve entrance and (if 
present) exit scars indicating track of missiles through one 
or more muscle groups.  There are indications on palpation of 
loss of deep fascia, or loss of muscle substance, or loss of 
normal firm resistance of muscles compared with the sound 
side. Tests of strength and endurance compared with the side 
sound side demonstrate positive evidence of impairment.  A 
history of inservice hospitalization for a prolonged period 
for treatment of the wound is required.  38 C.F.R. § 4.56(c).  

Severe muscle damage involves a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of a high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrisation.  
Objective findings involve extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  An X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and the explosive effect of 
the missile. Palpation may show moderate or extensive loss of 
the fascia or muscle substance, and soft or flabby muscle in 
the wound area, and swelling of muscles and hardening in 
normal contraction.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Additional findings indicating severe disability 
include diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, atrophy of muscle groups not in the track missile, 
induration or atrophy of an entire muscle following simple 
piercing by a projective.  38 C.F.R. § 4.56(d).  

The Board notes that the residuals of the muscle injury 
involve scarring.  Notably, the report of a private 
examination in March 2002 reported several scars on 
examination of the abdomen.  When gunshot wounds affect 
different bodily functions, each affected function is rated 
separately.  See Esteban v. Brown, 6 Vet. App. 254 (1994).  
Thus, consideration of a separate rating for scarring 
associated with the veteran's gunshot wound disability is 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805.  

The Board notes that the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002. 67 
Fed. Reg. 49590 (July 31, 2002).  The Board observes that the 
RO has not had occasion to consider the amended regulation.  

F.  Increased rating SFW, muscle group V, right shoulder/arm; 
and SFW, muscle group XI, right leg.

The veteran was afforded a VA examination in June 2002 in 
conjunction with his claim.  However, careful review of that 
examination report reveals that they are inadequate for 
rating purposes because they do not contain sufficient 
information to apply the Rating Schedule's criteria for the 
evaluation of the musculoskeletal injuries contained in 38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.56, and 4.59 (2004).  In 
particular, the examinations do not provide sufficient 
information to evaluate the muscle injuries to Muscle Group 
XIV and XI in accordance with the criteria in § 4.56.  
Therefore, the Board is of the view that another VA 
examination is warranted in order to provide an equitable 
disposition of this matter. 

G.  Increased rating for duodenal ulcer.

The veteran essentially contends that his duodenal ulcer is 
more disabling than currently reflected by the 20 percent 
rating.  The veteran indicates that he has constant problems 
as a result of his ulcer.  The veteran states that he has to 
follow a restricted diet, and his daily activities are 
restricted due to his stomach problems.  

The veteran's duodenal ulcer has been rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).  
When a duodenal ulcer is mild with recurring symptoms once or 
twice yearly, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  For a duodenal ulcer that is 
moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, a 20 percent rating is 
warranted.  Id.  A moderately severe duodenal ulcer that is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, is rated 40 percent disabling.  Id.  A severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health is rated 60 
percent disabling.  Id.  

The veteran underwent a VA examination in June 2002, which 
was supposed to have been a gastroenterology examination.  
However, the examination report reflects evaluation solely of 
the veteran's musculoskeletal disorders.  Consequently, the 
June 2002 VA examination contains very little information 
regarding the extent and severity of the duodenal ulcer.  As 
such, the Board finds that the veteran should be afforded 
another examination in order to determine the severity of the 
service-connected duodenal ulcer.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2.  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2005).  

H.  Increased rating for PTSD.

The record contains conflicting evidence concerning the 
nature and severity of the veteran's service-connected PTSD.  
In this regard, following the June 2002 VA examination, the 
veteran was assigned GAF score of 50.  In contrast, however, 
a VA progress note, dated in November 2001, reflects a GAF 
score of 38.  In addition, a private psychological 
assessment, dated in March 2002, reflects a GAF score of 39.  
These GAF scores tend to indicate that his psychiatric 
disorder is manifested by more severe symptomatology.  

In this regard, the Board observes that the June 2002 VA 
psychiatric examination was scheduled primarily to determine 
whether the veteran had PTSD for the purposes of adjudicating 
his claim of entitlement to service connection; the level of 
disability, although discussed, was not of primary 
significance at the time.  The Board determines that the 
findings from that examination are inadequate for the 
purposes of evaluating the veteran's service-connected PTSD.  

The Board believes another VA psychiatric examination should 
be scheduled.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  See 38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  Request that the veteran identify all 
medical care providers, VA as well as 
non-VA, who have treated him for his 
PTSD, duodenal ulcer, multiple shrapnel 
wounds since February 2002.  Then obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  If 
any of the requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  

2.  Schedule the veteran for the 
appropriate VA examinations to ascertain 
the nature and etiology of his claimed 
residuals of a broken nose and recurrent 
inguinal hernia.  The claims folder must 
be made available to the examiners.  The 
examiners should clearly report all 
examination and special test findings, 
including x-ray study of the veteran's 
nose.  If the nose examiner finds 
evidence of residuals of a broken nose, 
that examiner should offer an opinion as 
to whether it is at least as likely as 
not that such residuals are related to 
the shrapnel wound to the face during 
service.  A detailed rationale for all 
opinions offered is requested.  With 
respect to the inguinal hernia, the 
examiner should review the claims file, 
examine the veteran, and provide an 
opinion as to whether or not the 
currently diagnosed recurrent inguinal 
hernia preexisted service.  If so, the 
examiner should provide an opinion as to 
whether it was at least as likely as not 
aggravated by his military service.  The 
examiner should specifically comment as 
to whether or not the hernia(s) increased 
in severity during service.  If the 
examiner determines that there was an 
increase in service during service but 
such was due to natural progress, the 
evidentiary and medical basis for such 
opinion must be explained.  The examiner 
must explain the rationale for any 
opinion given.  

3.  Schedule the veteran for appropriate 
VA examinations to determine the current 
nature and severity of the service-
connected shell fragment wounds of the 
abdomen.  Provide the examiner with the 
claims folder.  All indicated studies 
should be performed.  The examiner should 
address the criteria in 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  Based on a review 
of the claims folder and the results of 
the examination, the examiner should 
specify whether the veteran's 
symptomatology, based on the degree of 
median nerve paralysis, equates to "mild 
incomplete," "moderate incomplete," 
"severe incomplete," or "severe" 
paralysis.  The examiner should describe 
in detail, to include measurement, 
scarring associated with the veteran's 
service-connected residuals of a GSW of 
the abdomen.  Are these scars painful on 
objective examination?  Is there any 
evidence of hernia or other associated 
defects?  

4.  The RO should also arrange for a VA 
neurological examination of the veteran 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected incomplete paralysis of the 
10th cranial nerve.  The claims files, 
including a copy of this remand, must be 
made available to the physician for 
proper review of the medical history.  
All indicated studies should be conducted 
and the examiner is to set forth all 
findings in detail.  After reviewing the 
file, obtaining a detailed history from 
the veteran, and examining him, the 
examiner should provide an opinion as to 
the extent of paralysis of the veteran's 
10th cranial nerve.  

5.  Also schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of impairment caused by his 
service-connected right shoulder, right 
median nerve, and right leg disabilities.  
A complete history must be recorded as 
well as all pertinent medical complaints, 
symptoms and clinical findings.  The 
examiner(s) must comment on the 
functional limitation, if any, caused by 
these conditions.  With respect to each 
disability, the examiner(s) must identify 
each specific Muscle Group(s) involved, 
and should specifically identify what 
functional abilities are affected.  The 
examiner(s) should note the etiology of 
any neurological manifestations, as well 
as the degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with each of 
the affected Muscle Groups would be 
considered slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 
(2004).  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed for all joints involved.  If 
the examiner(s) find it necessary, 
specialist consultations should be 
scheduled.  Any neurological impairment 
should be described, including the 
nerve(s) affected, and whether the noted 
impairment is best equated with (1) mild 
incomplete, (2) moderate incomplete, (3) 
severe incomplete, or (4) complete 
paralysis of the affected nerve(s).  
Provide the examiner with the claims 
folder.  

6.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  Provide the examiner with the 
claims folder.  A social, educational and 
work history should be obtained.  All 
indicated tests must be conducted.  The 
examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
degree of social and industrial 
impairment due to the PTSD.  The examiner 
should offer an opinion as to what effect 
the veteran's PTSD has on his ability to 
work.  

7.  Schedule the veteran for a VA 
gastrointestinal examination in order to 
determine the severity of his service-
connected duodenal ulcer.  Provide the 
examiner with the claims folder.  All 
indicated tests and studies should be 
accomplished.  The report of examination 
should include a detailed description of 
all pertinent clinical manifestations, 
including the veteran's height and weight 
and whether he is anemic.  The examiner 
must render specific findings as to 
whether the veteran's duodenal ulcer is 
mild, with recurring symptoms once or 
twice a year; moderate, with recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations; moderately severe with 
impairment of health manifested by anemia 
and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or severe, with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  

8.  Then, readjudicate the issues on 
appeal.  If any determination is adverse 
to the veteran, the RO should issue a 
Supplemental Statement of the Case and 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, as appropriate.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the remanded claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


